Citation Nr: 1434809	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right Achilles tendon partial tear with fibrosis, to include as due to service-connected left Achilles tendonitis.

				
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1977 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral Achilles tendonitis.  

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2010; a transcript of that hearing is associated with the claims file.  

In October 2011, the Board remanded this matter to the RO for further development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the October 2011 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDINGS OF FACT

1.  The Veteran received treatment for right foot plantar fasciitis in service.  

2.  The Veteran did not sustain an injury to or receive medical treatment for the right Achilles tendon during service.

3.  The Veteran has a current diagnosis of right Achilles tendon partial tear with fibrosis.

4.  The Veteran's right Achilles tendon disability is not causally or etiologically related to active military service to include the in-service diagnosis of plantar fasciitis, and is not caused or permanently worsened in severity by the service-connected left Achilles tendon disability.


CONCLUSION OF LAW

The criteria for service connection for right Achilles tendon partial tear with fibrosis have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005) (rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006)). 

Here, notice was provided to the Veteran in December 2007, prior to the initial adjudication in February 2008, and in October 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The December 2007 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records (STRs), private treatment records, a VA examination with a VA addendum medical opinion, and lay statements.  While the Veteran's record contains some private treatment records pertaining to conditions other than a right Achilles tendon partial tear with fibrosis, in the July 2010 hearing, the Veteran testified that he had not received any medical treatment for the right Achilles tendon after service separation; thus, no private medical records exist regarding the claimed disability.  See Hearing Transcript at 6.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  In December 2007, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

During the July 2010 hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony to address the elements of in-service right Achilles tendon injury and nexus to current disability through demonstrating continuous symptoms of a right Achilles tendon injury since service.  The undersigned also sought to identify the pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

After the July 2010 Travel Board hearing, the Board remanded the case for a VA examination of a right tendon disability.  See Stegall, 11 Vet. App. at 268.  In March 2012, the Veteran was afforded a VA medical examination in connection with the claim for service connection for a right Achilles tendon partial tear with fibrosis.  38 C.F.R. § 3.159(c)(4) (2013).  In August 2012, the RO also obtained a VA addendum medical opinion to further explain the etiology of the right Achilles tendon partial tear with fibrosis.

The Board finds that the March 2012 VA examination combined with the August 2012 VA addendum medical opinion is adequate with regard to the claim for service connection for a right Achilles tendon partial tear with fibrosis.  The March 2012 VA examination and the August 2012 VA addendum medical opinion consider all the pertinent evidence of record and provide complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a right Achilles tendon partial tear with fibrosis, to include as due to the service-connected left tendon disability, has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) a current disability; (2) the disease or injury having been incurred in service; (3) a causal relationship between the current disability and the injury or disease incurred in service.  Shedden v. Principi,        381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)). 

In this case, right Achilles tendon partial tear with fibrosis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and post-service "continuity of symptomatology" under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51; Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis that has no probative value).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that the right Achilles tendon partial tear with fibrosis originated in service.  Specifically, he states that he was kicked in the back of his right foot during service, was treated for injury of his right foot during service, and experienced symptoms of the right foot injury since discharge from active service.  In the alternative, the Veteran contends that the right Achilles tendon partial tear with fibrosis is due to the service-connected left Achilles tendonitis.

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current disability of a right Achilles tendon partial tear with fibrosis.  During the March 2012 VA examination, the VA examiner physically examined the Veteran and rendered a diagnosis of right Achilles tendon partial tear with fibrosis. 

The Board next finds that the weight of the evidence, lay and medical, supports the finding that the Veteran did not sustain a right Achilles tendon injury in service.  During the July 2010 Travel Board hearing, the Veteran testified that he injured his right Achilles tendon approximately in 1982 or 1983 during a night march at Camp Pendleton when a fellow Marine hit the back of his Achilles tendon.  See Hearing Transcript at 3.  The Veteran stated that the back of his foot was severely bruised and over time, the tendon tore during a Physical Fitness Test (PFT).  See Hearing Transcript at 3.  The Veteran testified that he sought treatment and was given anti-inflammatory injections shortly before he was to be deployed to Okinawa.  See Hearing Transcript at 3-4.  

The Board finds that the Veteran is competent to report that he sustained a right foot injury in service, specifically, being hit in the back of his foot by a fellow Marine during a PFT and seeking medical treatment as a result of the injury.  See Hearing Transcript at 3-4; see also Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); Layno v. Brown,         6 Vet. App. 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  Although the Board finds the Veteran competent to testify regarding a right Achilles tendon injury in service, the Board finds the Veteran's statements to have limited credibility and therefore, limited probative value.  

The Veteran's statements concerning the onset of the right Achilles tendon disability are inconsistent with the STR evidence.  The contemporaneous STR's reveal only a diagnosis of plantar fasciitis of the right foot and a diagnosis of left Achilles tendonitis, not a right Achilles tendon injury or tendonitis.  An STR indicates that on September 8, 1980, in Tustin, California, the Veteran sought treatment for "trauma" to his right foot and he complained of right foot pain from a PFT run three days prior.  Physical examination revealed slight edema and dull pain in the arch.  It was noted that the Veteran had complaints of pain in the inner right foot and he had mild edema and tenderness to the right medial arch.  X-ray examination revealed no fractures.  The assessment was plantar fasciitis.  The Veteran was referred to podiatry.  

A September 10, 1980 record from a podiatry clinic indicates that the Veteran was evaluated for orthotics.  It was noted that the Veteran had complaints of pain in the long arch and in the trigger point on the medial plantar aspect of the foot.  X-ray examination revealed a pes cavus type foot.  It was noted that the Veteran was a runner, running 6 to 8 miles, and he had no history of injury.  The impression was plantar fasciitis and the Veteran received an injection in the trigger point in the right foot.  Both the September 8, 1980 and September 10, 1980 STR's characterized the right foot disability as plantar fasciitis and make no mention of a right Achilles tendon injury.    

Whereas the contemporaneous STR's are silent regarding a right Achilles tendon injury, the STR's show that the Veteran sustained a left Achilles tendon injury in service.  An STR from October 22, 1982 indicates that the Veteran was treated in Long Beach, California for injury that occurred to his left Achilles tendon two months prior as a result of being kicked during a run.  An STR from June 14, 1983 indicates that the Veteran received follow-up treatment in Okinawa for the left Achilles tendon.  Other STR's dated October 22, 1982, November 26, 1982, and April 26, 1983 all address the Veteran's left Achilles tendon injury.  The STR's show diagnoses of tendonitis of the left Achilles and resolving gastrocnemius tendinitis in October 1982, left Achilles tenosynovitis in April 1983 and June 1983, and partial Achilles tendon tear in June 1983.     

The Board finds that the STR's are more probative than the Veteran statements made in connection with his claim for compensation benefits.  The Board finds that the medical evidence generated at the time of the Veteran's period of service to be highly probative.  These records are contemporaneous with the Veteran's period of service and the time of the claimed injury.  These records contain information that is inherently more reliable than information recorded at a later time, in this case, information recorded over 20 years after the event in question.  

The Board also notes that there are inconsistencies in the Veteran's testimony regarding the characterization of the injury and the year the right foot injury took place.  Given the lapse of time when specific recollections would be ostensibly difficult, coupled with the lack of contemporaneous medical documentation of a right Achilles tendon injury, the Board finds that the Veteran's assertions of a right Achilles tendon injury during service are outweighed by other evidence of record.  As demonstrated through testimony in the July 2010 hearing and through the STRs, the Veteran gave a medical history for the right Achilles injury that was substantially similar to the medical history given for the service-connected left Achilles injury, and the STR's did not have any documentation specifically noting any injury to the right Achilles tendon.  See Hearing Transcript at 3-4.  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not sustain a right Achilles tendon injury or disability in service.

The Board notes the Veteran's lay assertions that he had symptoms of a right foot injury since service.  Favorable evidence supporting a finding that Veteran had symptoms of a right foot injury since service consists of the Veteran's lay testimony from the statements in his September 2007 claim, the March 2008 Notice of Disagreement (NOD) (duplicated in arguments accompanying the April 2008 Form 9), the July 2010 Hearing, and the March 2012 VA examination that the symptoms of the right foot injury had continued after service.  In his September 2007 claim, the Veteran complained of both Achilles tendons giving him problems since service.  In the March 2008 NOD, the Veteran stated that the bilateral Achilles tendonitis was an ongoing problem that he had learned to live with.  In the July 2010 Hearing, the Veteran testified that he has used and continues to use special shoes, stretches, pain medication, swimming and lotion rubs to alleviate the symptoms stemming from the in-service injury.  See Hearing Transcript at 4.  Finally, in the March 2012 VA examination report, the VA examiner noted that the Veteran reported continued pain and explained the methods he used to alleviate the pain.  Here, the Veteran is competent to report ongoing symptoms (pain, stiffness, limping, feeling a lump) of a right foot injury since service.  

The evidence that weighs against a finding that the Veteran had symptoms of a right foot injury since service includes that, following service separation in July 1986, the evidence of record shows no complaints, diagnosis, or treatment of a right foot or right Achilles tendon injury until he filed his claim in September 2007.  The absence of post-service findings, diagnosis, or treatment for over 20 years after service is one factor that tends to weigh against a finding right foot injury symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

In this case, the Veteran stated that the Achilles tendon has not been treated.  See December 2007 Statement in Support of Claim.  Indeed, private treatment records do not reflect any report of right Achilles tendon symptoms since service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent and ongoing symptoms.  For treatment purposes, however, the Veteran would be expected to give a full and accurate history to ensure proper care.  The Board finds it unlikely that the Veteran would report orthopedic complaints of back pain and left leg pain, but not report right Achilles tendon pain, had the symptoms been present, when the treatment notes of record are otherwise complete.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring); cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded) (cited in Buczynski).  From 2001 to 2005, when the Veteran complained of back pain, and paresthesia and pain of the left leg, there is no indication he reported right foot or right Achilles tendon pain.  If the Veteran had been experiencing these symptoms at the time, the Board finds it improbable that he would not have reported the symptoms, both because he reported other, specific orthopedic symptoms, and because the reports of history and complaints were being made for treatment purposes.  Kahana, 24 Vet. App. at 438; cf. AZ, 731 F.3d at 1303; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803 (7).

The Board further finds that the weight of the competent and credible evidence establishes that the Veteran's right Achilles tendon disability is not causally or etiologically related to active military service including the diagnosis of right foot plantar fasciitis in service, and is not caused or permanently worsened in severity by the service-connected left Achilles tendon disability.  

The Veteran was afforded a VA examination in March 2012.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion as to the etiology of the claimed right Achilles tendon disability.  The VA examination report notes that the Veteran reported that he had injured his right Achilles tendon in service; the Veteran described the injury and symptoms to the examiner.  Physical examination revealed a palpable knot of the fibrous tissue to the Achilles tendon on the right about 1.5 inches above the attachment.  The diagnosis was right Achilles tendon partial tear with fibrosis.    

The VA examiner indicated that an opinion was requested as to whether service connection was warranted for the right Achilles tendon disability.  The VA examiner noted that the claims file was reviewed and there was evidence of a left Achilles tendon injury and medical treatment in service, and a diagnosis of partial left Achilles tear.  The examiner indicated that the Veteran related the same medical history but for the right Achilles tendon not the left Achilles tendon.  The examiner indicated that there was no evidence indicating treatment for a right ankle or Achilles condition and there was no interim data proximate to discharge.  The VA examiner stated that with all the medical data in the service medical records indicating a left Achilles condition, he was unable to give an opinion regarding service connection for the right Achilles tendon disability without resorting to mere speculation.  

The VA examiner also noted that he was asked to provide an opinion as to whether the right ankle condition was caused or aggravated by the left ankle condition which was service-connected.  The VA examiner stated that there was no indication or evidence that the right ankle condition was aggravated by the left ankle condition.  The VA examiner stated that there is nothing in the accepted, peer reviewed, authoritative, and credible orthopedic literature demonstrating that an ankle condition will cause conditions in the contralateral ankle.  The VA examiner opined that the right ankle condition is not secondary to the left ankle condition, and he indicated that likewise, there is no evidence that plantar fasciitis will cause Achilles tendon ruptures or partial tears.  The VA examiner stated that there was no evidence of plantar fasciitis on examination.  The Board notes that while the VA examiner refers to the claimed right Achilles tendon disability and the service-connected left Achilles tendon disability as "ankle" disabilities, it is clear from the report that he is including the Achilles tendon disabilities in this description.  

While the March 2012 VA examiner could not provide an opinion on direct causation of the current right Achilles tendon partial tear with fibrosis without resorting to speculation, he provided a rationale as to why it would be speculative to provide an opinion.  Jones v. Shinseki, 23 Vet App. 382, 392 (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, in August 2012, the VA examiner submitted an addendum medical opinion, which provided an opinion regarding the relationship between the right Achilles tendon partial tear with fibrosis and active service.

In the August 2012 VA addendum medical opinion, the VA examiner concluded that the right Achilles tendon partial tear with fibrosis was not incurred in service because the STR's did not have any documentation specifically noting any injury to the right Achilles tendon and there was no data proximate to the Veteran's discharge that is related to the right Achilles tendon.  

The Board finds the March 2012 VA examination and August 2012 VA addendum opinion to have great evidentiary weight as the opinions reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder including the STR's and the Veteran's medical history, considered the Veteran's own reported medical history, and examined the Veteran before rendering the medical opinion.  The VA examiner specifically addressed the injuries in service and discussed the examination findings generated at the time of service and contemporaneous to the reported injuries.  The opinion is supported by competent and credible evidence of record.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Moreover, the VA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the right Achilles tendon partial tear with fibrosis and had sufficient facts and data on which to base the conclusions.  For these reasons, the Board has assigned great probative weight to the VA medical opinions and finds that it outweighs the statements of the Veteran.  The Board finds that the 2012 VA medical opinions, the service treatment records, and the post service evidence establish that the Veteran's right Achilles tendon disability first manifested many years after service separation, is not related to active service, and is not caused or aggravated by the service-connected left Achilles tendon disability.  

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service, and a relationship between the right Achilles tendon disability and the service connected left Achilles tendon disability.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability of symptoms of disability subject to lay observation.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of medically complex disorders, such as Achilles tendon partial tear with fibrosis manifested by pain.  See Kahana at 437 (recognizing ACL injury is a medical complex disorder that required a medical opinion to diagnose and to relate to service).  While the Board again acknowledges that the Veteran is competent to report symptoms as they come to him through his senses (e.g., that he has pain in the right Achilles tendon), Achilles tendon partial tear with fibrosis, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  The etiology of the Veteran's Achilles tendon partial tear with fibrosis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Such competent evidence has been provided by the VA medical personnel who has examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for right Achilles tendon partial tear with fibrosis, on both a direct and secondary basis; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right Achilles tendon partial tear with fibrosis is denied.



____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


